DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 04/21/2021 has been entered into this application. 
EXAMINER’S AMENDMENT
3. 	This application is in condition for allowance except for the presence of claims 9-19 and 28 directed to Group II non-elected without traverse. Accordingly, claims 9-19 and 28 have been cancelled.
Response to Arguments

4.	Applicant's arguments filed on 04/21/2020 with respect to claim 1 have been fully considered and they are persuasive.

Allowable Subject Matter

5.	Claims 1-8 and 20-27 are allowed. 

Reason for Allowance

6.	The following is a statement of reasons for the indication of allowable subject matter:
7.	As to Claim 1, the prior arts of record alone or in combination fails to teach or suggest the claimed “a temperature-detection laminate emitting an infrared radiation; 
wherein the reaction laminate and the temperature-detection laminate are embodied separately from one another”, along with all other limitations of claim 1. 
8.	Karlsson (US 2013/0023782 A1) teaches a planar layered component arrangement for temperature-compensated optical detection of an oxygen content of a fluid but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/JAMIL AHMED/Primary Examiner, Art Unit 2886